Citation Nr: 1138079	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for degenerative disc disease, to include both the cervical and lumbar spine. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of that proceeding is of record. 

This case was previously before the Board in January 2009, wherein the Board denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical and lumbar spines.  The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated August 2009, the Court granted a Joint Motion to remand the aforementioned issues.  That Order served to vacate the Board's January 2009 decision.

This case was most recently before the Board in March 2010, wherein it was remanded for additional due process considerations and development consistent with the Court's Order.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for degenerative disc disease of the cervical and lumbar spines.  So, regrettably, this claim is again being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

The RO has not complied with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, in a December 2009 statement, the Veteran, through his representative requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)).  The Veteran indicated a desire to appear at a videoconference hearing before a Veterans Law Judge of the Board at his local regional office.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issue on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local regional office, via videoconference, in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record and a copy of such notice shall be associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to ensure due process.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


